DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
3.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/28/2022 has been entered.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 103(a) as obvious over Oertel et al. (TPE Magazine International, vol. 2, 30-35, 2010) in view of Kondo (JP 2007-070460) and ShinEtsu (Silicone Fluids, downloaded on 1/6/2021).
	Oertel et al. disclose a thermoplastic elastomer named LA-Polymer such as poly(methyl methacrylate)-block-poly(n-butyl acrylate)-block-poly(methyl methacrylate) (abstract).
However, Oertel et al. is silent on the use of a hydroxy functionalized polysiloxane.
Kondo discloses a thermoplastic resin composition produced by adding a liquid additive (such as a hydroxyl modified silicone, X22-4015) to a powdery thermoplastic elastomer composition composed of (A) an acrylic block copolymer composed of (a) a methacrylic polymer block composed mainly of a methacrylic monomer and (b) an acrylic polymer block composed mainly of an acrylic monomer, to provide improved releasability from the mold or improved abrasion resistance ([0009]-[0010], [0123]).  ShinEtsu discloses modified silicone fluids are unique products that improve on the advantageous characteristics of dimethyl polysiloxane by introducing various organic groups into some of the methyl groups, such as X22-4015 (pp. 1 and 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kondo’s liquid additive in Oertel’s elastomer to improve the mold releasability.
Regarding to the process of mixing the acrylic block copolymer and hydroxyl-functional polydimethylsiloxane, claims are written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The limitations of claim 2 can be found in Oertel et al. at Fig. 1, where it discloses the PMMA-PnBA-PMMA triblock copolymer.
The limitations of claim 4 can be found in ShinEtsu at pp. 4 and 5, where it discloses the X 22-4015 having 56,000 g/mol, viscosity of 130 mm2/s and KF-9701 having 1500 g/mol, viscosity of 60 mm2/s.
The limitations of claim 5 can be found in ShinEtsu at p. 4, where it discloses the hydroxyl group values of 30 and 58.
The limitations of claim 6 can be found in ShinEtsu at p. 5, where it discloses the X21-5841 and KF-9701.
The limitations of claim 7 can be found in Oertel et al. at sec. 5 and Table 2, where it discloses the mixture of LA2250 and LA4285
The limitations of claim 8 can be found in Oertel et al. at sec. 12, where it discloses the coloration (reads on colorant).
The limitations of claims 9 and 10 can be found in Kondo at [0146], where it discloses the 3 g of dimethyl silicone for 2 kg of powder (calculated to be 0.15 parts per hundred parts of the powder).
The limitations of claim 11 can be found in Oertel et al. at sec. 11, where it discloses the instrument panels.
Claims 12-14 are inherent property (blue jean stain resistant) based on substantially the same components as claimed.
The limitations of claims 13 and 14 can be found in Kondo at [0146], where it discloses the method.
The limitations of claim 15 can be found in Kondo at [0144], where it discloses the pellet.
The limitations of claims 16 and 17 can be found in Oertel et al. at sec. 2.2, where it discloses the extrusion and injection molding.
Regarding to claims 18-20, when the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed (structure or composition), the claimed physical properties relating to haze and kinetic coefficient of friction would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762